TRIMBLE, J.
(concurring) — On account of the principle announced in State v. Washington, 242 Mo. 401, I feel constrained to concur in.the view that the State’s instruction is erroneous. Under it, as worded, it is possible that a jury might return a verdict of guilty and yet not agree on which one of the two offenses mentioned the defendant committed. An instruction in a criminal case should not be so worded as to affirmatively invite or permit this to be done. It would seem that similarly there is just as much liklihood of a jury agreeing upon a verdict, and yet not agreeing upon what particular offense was committed, in any *395prosecution for the sale of intoxicating liquor where, under one charge, there is evidence of several different sales and the State’s instruction tells the jury that if they believe from the evidence beyond a reasonable doubt that the defendant sold liquor at any time within the year they will find him guilty. But, in that situation there is nothing in the instruction which (like the one at bar) affirmatively makes it possible for the jury to return a verdict of guilty without being unanimous as to the "offense of which they find the defendant guilty. However, any possible chance of this occurring may be obviated by so wording the instruction as to make it clear that to authorize a verdict of guilty the jury must agree upon the offense of which they believe him to be guilty. The result reached in the disposition of this ease should not be construed as limiting or preventing a prosecutor from offering, if he so desires, evidence of more than one sale in support of a single charge.